Exhibit 11¾% Senior Notes due 2016 SEVENTH SUPPLEMENTAL INDENTURE Dated as of June 25, 2009 AMONG QUICKSILVER RESOURCES INC., THE SUBSIDIARY GUARANTORS PARTIES HERETO AND THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. as TRUSTEE TO INDENTURE Dated as of December 22, 2005 AMONG QUICKSILVER RESOURCES, INC. AND THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. as TRUSTEE TABLE OF CONTENTS Page ARTICLE I 11¾% SENIOR NOTES DUE 2016 1 Section 1.01 Establishment 1 Section 1.02 Definitions 2 Section 1.03 Payment of Principal and Interest 28 Section 1.04 Denominations 28 Section 1.05 Global Securities 28 Section 1.06 Transfer 29 Section 1.07 Defeasance and Covenant Defeasance. 29 Section 1.08 Redemption at the Option of the Company. 32 Section 1.09 Paying Agent 33 Section 1.10 Additional Notes 33 ARTICLE II SUBSIDIARY GUARANTEES 33 Section 2.01 Guarantee. 33 Section 2.02 Limitation on Subsidiary Guarantor Liability 34 Section 2.03 Releases of Subsidiary Guarantees 34 ARTICLE III PARTICULAR COVENANTS OF THE COMPANY WITH RESPECT TO THE NOTES 35 Section 3.01 Effectiveness of Covenants 35 Section 3.02 Limitation on Indebtedness. 35 Section 3.03 Limitation on Restricted Payments 39 Section 3.04 Limitation on Liens 42 Section 3.05 Limitation on Sale/Leaseback Transactions 43 Section 3.06 Limitation on Restrictions on Distributions from Restricted Subsidiaries 43 Section 3.07 Limitation on Sales of Assets and Subsidiary Stock 45 Section 3.08 Limitation on Affiliate Transactions 47 Section 3.09 Limitation on Sale of Capital Stock of Restricted Subsidiaries 48 Section 3.10 SEC Reports 48 Section 3.11 Merger and Consolidation 48 Section 3.12 Future Subsidiary Guarantors 50 Section 3.13 Limitation on Lines of Business 50 Section 3.14 Payments for Consent 50 Section 3.15 Offer to Repurchase Upon Change of Control. 50 ARTICLE IV EVENTS OF DEFAULT WITH RESPECT TO THE NOTES 51 ARTICLE V MODIFICATION AND WAIVER 52 Section 5.01 Without Consent of Holders. 52 Section 5.02 With Consent of Holders 53 ARTICLE VI MISCELLANEOUS PROVISIONS 53 Section 6.01 Recitals by the Company 53 Section 6.02 Ratification and Incorporation of Original Indenture 53 Section 6.03 Executed in Counterparts 53 Section 6.04 New York Law to Govern 53 Section 6.05 Successors and Assigns 53 Section 6.06 Separability 53 Section 6.07 Force Majeure 53 Section 6.08 Senior Indebtedness 54 Exhibit A Form of Global Note A-1 Exhibit B Form of Supplemental Indenture to be Delivered by Subsequent Guarantors B-1 THIS SEVENTH SUPPLEMENTAL INDENTURE is made as of the 25thday of June, 2009, by and among QUICKSILVER RESOURCES INC., a Delaware corporation (the “Company”), the Subsidiary Guarantors (as herein defined) parties hereto and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a national banking association duly organized and existing under the laws of the United States of America (as successor in interest to JPMorgan Chase Bank, National Association (the “Initial Trustee”)), as trustee (the “Trustee”): WHEREAS, the Company and the Initial Trustee executed and delivered an Indenture, dated as of December 22, 2005 (the “Original Indenture”), to provide for the issuance by the Company from time to time of unsecured debentures, notes, and other evidences of indebtedness (the “Securities”), to be issued in one or more series as provided in the Original Indenture; WHEREAS, the Original Indenture is incorporated herein by this reference and the Original Indenture, as supplemented by this Seventh Supplemental Indenture, is herein called the “Indenture”; WHEREAS, in the fourth quarter of 2006, the Trustee assumed and succeeded to all of the rights and obligations of the Initial Trustee under the Original Indenture, as supplemented on or before such date; WHEREAS, under the Original Indenture, a new series of senior notes may at any time be established by the Board of Directors of the Company in accordance with the provisions of the Original Indenture and the terms of such series may be described by a supplemental indenture executed by the Company and the Trustee; WHEREAS, the Company proposes to create under the Indenture a new series of senior notes; WHEREAS, additional senior notes of other series hereafter established, except as may be limited in the Original Indenture as at the time supplemented and modified, may be issued from time to time pursuant to the Indenture as at the time supplemented and modified, and all senior notes issued by the Company of any one series need not be issued at the same time and, unless otherwise so provided, may be reopened for issuances of additional senior notes of such series; and WHEREAS, all conditions necessary to authorize the execution and delivery of this Seventh Supplemental Indenture and make it a valid and binding obligation of the Company and the Subsidiary Guarantors, in accordance with its terms, have been done or performed. NOW THEREFORE, in consideration of the agreements and obligations set forth herein and for other good and valuable consideration, the sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: ARTICLE
